_

Exhibit 10.2



 

FIRST AMENDMENT TO THE SENIOR SECURED PROMISSORY NOTE AGREEMENT

 

THIS FIRST AMENDMENT ("First Amendment") TO THE SENIOR SECURED PROMISSORY NOTE
("Senior Note") is entered into February 6, 2006 ("Effective Date") by and
between Blast Energy Services, Inc. (formerly known as Verdisys, Inc.), a
California corporation ("Blast") in favor of Berg McAfee LLC., a California
Corporation ("BMC").

WHEREAS on July 15, 2005, Blast entered into a Senior Note in favor of BMC
securing the loan for $200,000 to build the Blast Abrasive Fluid Jetting Rig #1
with a loan Maturity Date of September 15, 2006;

WHEREAS BMC has and now desires to extend such Maturity Date and Blast wishes to
compensate BMC by paying additional interest over a longer period for said
extension:

 

THEREFORE, in view of the good and valuable consideration stated below, Blast
and BMC agree as follows:

1. Maturity Date.

1.1 BMC and Blast agree that they mutually agree to extend the Maturity Date in
the Senior Note from July 15, 2006 to March 31, 2007.

1.2 All other terms and conditions remain unchanged.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

BERG McAFEE COMPANIES, LLC



 

/s/ Eric A. McAfee

2/6/06



Eric A. McAfee, Managing Member Date



 

 

BLAST ENERGY SERVICES, INC.





/s/ John O'Keefe

2/20/06



John O'Keefe, EVP & Co-CEO Date